                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA



THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,
                                             Civil Action No.: 0:18-cv-03189-DSD-ECW
                               Plaintiff,

       v.                                          DECLARATION OF ERIN F. LISLE
                                                   IN SUPPORT OF PLAINTIFF’S
J.B., a minor; Z.B., a minor; and ANNIE L.         APPLICATION FOR ENTRY OF
DAVIS, solely in her capacity as guardian          DEFAULT
of J.B. and Z.B., and MARILYN DAVIS,

                               Defendants.


       Now comes Erin F. Lisle who, pursuant to 28 U.S.C. § 1746, declares as follows:

       1.     I am a person of full age and majority residing in Minnesota.

       2.     I am an attorney at Berens & Miller, P.A. and represent Plaintiff, The Prudential

Insurance Company of America (“Prudential”), in the above-referenced matter. I am familiar

with the matters hereinafter stated.

       3.     I make this Declaration in Support of Prudential’s Application for Entry of

Default against Defendant, Zechariah Bolden (“Zechariah”), for failure to answer the Amended

Complaint in this matter.

       4.     The Summons, Complaint, and Amended Complaint were served upon Zechariah

on October 22, 2019 as set forth in the Return of Service, filed as Document Number 48 in this

matter. As a result, the time within which Zechariah had to answer or otherwise move as to the

Complaint expired on November 12, 2019.



                                               1
       5.    To date, Zechariah has not answered or otherwise moved in response to the

Complaint or Amended Complaint.

       6.    Prudential, therefore, respectfully requests that the within request for entry of

default be granted and default be entered against Defendant, Zechariah Bolden, for failure to

answer the Amended Complaint.

       7.    To the best of my knowledge, Defendant Zechariah Bolden is not a minor,

incompetent, nor a member of the military service of the United States. Attached as Exhibit A

is a true and correct copy of a print-out dated November 27, 2019 from the Department of

Defense Manpower Data Center database showing no military record of Zechariah Bolden

under his date of birth and social security number.

       I hereby declare, under penalty of perjury, that the foregoing statements are true and

correct.

Dated: November 27, 2019                              s/Erin F. Lisle
                                                      Erin F. Lisle




                                                2
